Case: 21-10720      Document: 00516233658         Page: 1     Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 21-10720
                                                                              FILED
                                                                        March 10, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Raul Perez, III

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:20-cr-145-3


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Raul Perez, III, has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Perez has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10720     Document: 00516233658         Page: 2   Date Filed: 03/10/2022




                                  No. 21-10720


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2